Kupferman, J. P. (dissenting).
The majority opinion sets forth the facts but ignores the full defamatory innuendo and the context in which the leaflet appeared.
While it is clear that at one time plaintiff received a campaign contribution from a landlord, this was before the landlord was indicted. The headline of the leaflet did not say that the plaintiff “took” money, but rather “takes” money, indicating that it was a present situation.
*469The theory of the New York Times Co. v Sullivan case (376 US 254, 270) of having a debate on public issues “uninhibited, robust, and wide-open”, presupposes an honest statement of views with the opportunity to reply. A distribution but two days before election day gives no such opportunity.
The denial of defendant’s motion for summary judgment dismissing the complaint should be affirmed.